           Case 1:18-vv-01629-UNJ Document 37 Filed 08/13/20 Page 1 of 2




In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                       Filed: July 16, 2020

* * * * * * * * * * * * * *                *
PATRICIA MOORE, on behalf of her           *
deceased husband, Dr. Timothy Moore,       *       No. 18-1629V
                                           *
              Petitioner,                  *       Special Master Sanders
                                           *
 v.                                        *
                                           *
SECRETARY OF HEALTH                        *       Dismissal; Influenza (“Flu”) Vaccine;
AND HUMAN SERVICES,                        *       Guillain-Barré Syndrome (“GBS”)
                                           *
              Respondent.                  *
* * * * * * * * * * * * * * *
Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioner.
Emilie Williams, United States Department of Justice, Washington, D.C., for Respondent.

                                             DISMISSAL1

        On October 23, 2018, Patricia Moore (“Petitioner”) filed a petition for compensation on
behalf of her deceased husband, Dr. Timothy Moore, under the National Vaccine Injury
Compensation Program (“Vaccine Program” or “Program”). 42 U.S.C. § 300aa-10 to 34 (2012).
Petitioner alleged that Dr. Moore developed Guillain-Barré syndrome (“GBS”) as a result of the
influenza (“flu”) vaccine he received on December 2, 2016. Pet. at 1, ECF No. 1. The information
in the record, however, does not show entitlement to an award under the Program.

        On July 9, 2020, Petitioner filed an unopposed motion for a decision dismissing her
petition. ECF No. 31. In her motion, Petitioner conceded that “she will likely be unable to
establish that she is entitled to compensation in the Vaccine Program.” Id. at 3. She continued,
“to proceed further would be unreasonable and would waste the resources of the Court and the
Vaccine Program.” Id. Respondent had no objection to Petitioner’s motion. Id.

      To receive compensation under the Program, Petitioner must prove either (1) that Dr.
Moore suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—

1
  This decision shall be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the Decision will be available to anyone with access to
the Internet. In accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete
medical or other information that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the
rule requirement, a motion for redaction must include a proposed redacted decision. If, upon review, the I
agree that the identified material fits within the requirements of that provision, such material will be
deleted from public access.
           Case 1:18-vv-01629-UNJ Document 37 Filed 08/13/20 Page 2 of 2




corresponding to the vaccination, or (2) that he suffered an injury that was actually caused by a
vaccine. See §§ 13(a)(1)(A), 11(c)(1). An examination of the record did not uncover any evidence
that Petitioner suffered a “Table Injury.” Further, the record does not contain persuasive evidence
that Petitioner’s alleged injury was caused by the flu vaccine.

       Under the Act, petitioners may not be given a Program award based solely on their claims
alone. Rather, the petition must be supported by medical records or the opinion of a competent
physician. § 13(a)(1). In this case, the medical records are insufficient to prove Petitioner’s claim,
and Petitioner has not filed a supportive opinion from an expert witness. Therefore, this case must
be dismissed for insufficient proof. The Clerk shall enter judgment accordingly.2

        IT IS SO ORDERED.
                                                   s/Herbrina D. Sanders
                                                   Herbrina D. Sanders
                                                   Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice
renouncing the right to seek review.
                                                      2
